

114 S1942 RS: Elkhorn Ranch and White River National Forest Conveyance Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 334114th CONGRESS1st SessionS. 1942[Report No. 114–189]IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Gardner (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 16, 2015Reported by Ms. Murkowski, without amendmentA BILLTo require a land conveyance involving the Elkhorn Ranch and the White River National Forest in the
			 State of Colorado, and for other purposes.
	
 1.Short titleThis Act may be cited as the Elkhorn Ranch and White River National Forest Conveyance Act of 2015. 2.Land conveyance, Elkhorn Ranch and White River National Forest, Colorado (a)Land conveyance requiredConsistent with the purpose of the Act of March 3, 1909 (43 U.S.C. 772), all right, title, and interest of the United States (subject to subsection (b)) in and to a parcel of land consisting of approximately 148 acres as generally depicted on the map entitled Elkhorn Ranch Land Parcel–White River National Forest and dated March 2015 shall be conveyed by patent to the Gordman-Leverich Partnership, a Colorado Limited Liability Partnership (in this section referred to as GLP).
 (b)Existing rightsThe conveyance under subsection (a)— (1)is subject to the valid existing rights of the lessee of Federal oil and gas lease COC–75070 and any other valid existing rights; and
 (2)shall reserve to the United States the right to collect rent and royalty payments on the lease referred to in paragraph (1) for the duration of the lease.
 (c)Existing boundariesThe conveyance under subsection (a) does not modify the exterior boundary of the White River National Forest or the boundaries of Sections 18 and 19 of Township 7 South, Range 93 West, Sixth Principal Meridian, Colorado, as such boundaries are in effect on the date of the enactment of this Act.
 (d)Time for conveyance; payment of costsThe conveyance directed under subsection (a) shall be completed not later than 180 days after the date of the enactment of this Act. The conveyance shall be without consideration, except that all costs incurred by the Secretary of the Interior relating to any survey, platting, legal description, or other activities carried out to prepare and issue the patent shall be paid by GLP to the Secretary prior to the land conveyance.December 16, 2015Reported without amendment